Citation Nr: 0810005	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  06-10 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a right wrist fracture.

3.  Entitlement to a rating in excess of 10 percent for a 
right index finger disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who retired in September 1990 
after 20 years of active duty.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2005 rating decision by the Cleveland, Ohio Department of 
Veterans Affairs (VA) Regional Office (RO) that continued 10 
percent ratings for right wrist and index finger 
disabilities; and denied service connection for residuals of 
a head injury.  In December 2007, A Travel Board hearing was 
held before the undersigned.  A transcript of that hearing is 
associated with the claims file.  At the hearing the veteran 
was granted a sixty-day abeyance period for submission of 
additional evidence.  No evidence was received during such 
period.

The record raises a question of whether the veteran has a 
neurological disability entity of the right upper extremity 
which is secondary to his service connected right wrist 
disability.  This matter has not been addressed by the RO.  
It is referred to the RO for any appropriate action.

The issue of entitlement to service connection for residuals 
of a head injury is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


FINDINGS OF FACT

1.  The 10 percent rating assigned for the veteran's right 
wrist disability is the maximum rating provided for 
limitation of motion of the wrist; ankylosis of the wrist is 
neither shown, nor alleged; factors warranting extraschedular 
consideration are neither shown, nor alleged..
2.  The 10 percent rating currently assigned for the 
veteran's right index finger disability is the maximum 
schedular rating provided for such disability where the 
finger has not been amputated; amputation is neither shown, 
nor alleged; factors warranting extraschedular consideration 
are neither shown, nor alleged.  


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for residuals of a right 
wrist fracture is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Codes 
5010, 5214, 5215 (2007).

2.  A rating in excess of 10 percent for a right index finger 
disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-
5225 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

An August 2005 letter (prior to the decision on appeal) 
provided the veteran notice of evidence needed to support his 
claims and advised him of his and VA's responsibilities in 
the development of the claims.  This letter also advised him 
to submit relevant evidence in his possession.  While he was 
not provided prior notice regarding effective dates of awards 
(see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), 
he is not prejudiced by the timing of such notice, as the 
instant decision does not address any effective date matters.  
Regardless, a March 2006 letter provided such notice.

As noted, this decision addresses claims for increased 
ratings.  In Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008), the Court found that, at a minimum, 
adequate VCAA notice in such cases requires that VA notify 
the claimant that, to substantiate such a claim (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The August 2005 VCAA letter does not contain the level of 
specificity set forth in Vazquez-Flores.  However, the Board 
does not find that such procedural defect constitutes 
prejudicial error because the record reflects that the 
veteran had substantially complete actual knowledge of any 
information mandated by the notice requirements which was not 
included in the notice provided, and had ample opportunity to 
meaningfully participate in the adjudicatory process; he has 
understood what is needed to substantiate the claims.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Specifically, the veteran's statements at the September 2005 
VA examination, in his April 2006 substantive appeal, and in 
testimony at the December 2007 Travel Board hearing reflect 
actual knowledge of the applicable rating criteria, and the 
descriptions he provided regarding the effect the 
disabilities have on his employability and daily life 
indicate an awareness on his part that such information is 
pertinent in substantiating a claim for a higher rating.  
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.  Id., slip op. at 12, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  

Finally, the October 2005 rating decision includes a 
discussion of the applicable rating criteria, and the 
criteria were set forth in further detail in the March 2006 
statement of the case (SOC).  As the has either received or 
exhibited actual knowledge of all critical information 
mandated by the notice requirements, and has had ample 
opportunity to respond and/or supplement the record after 
notice was given, he is not prejudiced by any technical 
notice timing or content defect that may have occurred 
earlier, nor is it otherwise alleged.

Regarding VA's duty to assist, all pertinent identified 
treatment records are associated with the veteran's claims 
file, and VA has arranged for him to be examined.  The 
veteran has not identified any pertinent evidence that 
remains outstanding.  VA' duty to assist is met.

II.  Factual Background

The veteran's service medical records reveal that he 
sustained a right wrist fracture and right index finger 
injury.  

Postservice treatment records show that in January 2001, the 
veteran underwent surgery on his right wrist due to a long 
history of scaphoid nonunion which was causing him difficulty 
grasping objects.  H also had a volar retinacular cyst (which 
likewise interfered with grasping activities) removed from 
his right index finger.  [A temporary total (convalescent) 
rating has been assigned following this surgery (from January 
31, 2001 to March 1, 2001).]  

September 2005 electromyography revealed mild median nerve 
entrapment at the right carpal tunnel.

On September 2005 VA examination, the veteran reported daily 
wrist pain that was about an 8 or 9 on a scale of 10.  He 
reported that he had weakness and lack of endurance as well 
as instability in his right wrist.  He indicated that his 
right wrist disability limited his ability to use his hand 
effectively, and that with increased use he had increased 
pain.  

Regarding the right index finger, the veteran reported 
intermittent pain, stiffness, and twitching.  He stated that 
the symptoms were precipitated by increased use, and that 
because of the finger disability, he often dropped things.  
He indicated that his right hand interfered with sleep.

Physical examination of the right wrist revealed no erythema 
or edema.  There was no tenderness to palpation of the wrist 
joint.  There was slightly decreased range of motion of the 
wrist joint with dorsiflexion to 50 degrees, palmar flexion 
to 50 degrees, radial deviation to 15 degrees, ulnar 
deviation to 20 degrees.  The veteran did not report pain 
with range of motion testing.  There was no additional 
decreased range of motion with repetitive testing.

Physical examination of the right index finger revealed 
decreased range of motion of the DIP joint with flexion to 50 
degrees, extension to 0 degrees; of the PIP joint with 
flexion to 100 degrees, extension to 0 degrees; and of the 
MCP joint with flexion to 70 degrees, and extension to 0 
degrees.  There was no pain reported with range of motion 
testing, and no additional decrease in range of motion with 
repetitive testing.  The veteran exhibited 5/5 grip strength 
that was equal bilaterally.  He had slightly decreased 
sensation at the volar aspect of the right index finger.

X-rays of the right hand revealed degenerative changes in the 
wrist and in the right index finger.  The assessment was 
right index finger paresthesia status post tendon repair; 
right index finger degenerative joint disease per x-ray; and 
right wrist degenerative joint disease status post fracture.

In his April 2006 substantive appeal on VA Form 9, the 
veteran stated "I also think that my right wrist should have 
a higher rating.  I had surgery on both the hand and wrist 
and it's still not right.  My right index finger prevents me 
from engaging in some occupations.  That must be more than 10 
[percent]".

At the December 2007 Travel Board hearing, the veteran 
testified that he has not missed any time from work due to 
his right hand disabilities (wrist and index finger).  He 
stated that the hand would stiffen after he used his computer 
at work.  He also testified that it was hard for him to work 
on his classic cars.

III.  Legal Criteria and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Where entitlement to compensation has already been 
established and increase in disability is at issue, present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, staged ratings are 
appropriate in an increased-rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  On close review of the record, the 
Board finds that at no distinct period of time (with the 
exception of the convalescent period following January 2001 
surgery for which a 100% rating has been assigned and which 
period  is not at issue herein ) during the appeal period 
were the veteran's service connected right wrist and index 
finger disabilities manifested by symptoms of such nature and 
gravity as to warrant ratings in excess of 10 percent, each.   

Right wrist:

At the outset it is noteworthy that the record reflects that 
the veteran is right hand dominant.  [While the Codes under 
which the disabilities are currently rated provide similar 
ratings for the major and minor extremities, higher codes 
(e.g, based on amputation) may differentitate.]

The current 10 percent rating assigned for the veteran's 
right wrist disability is under Code 5215 (for limitation of 
wrist motion), and is the maximum schedular rating provided 
on this basis (where dorsiflexion of a wrist is less than 15 
degrees or when palmar flexion is limited in line with the 
forearm).  38 C.F.R. §  4.71a, Code 5215.  Code 5214 provides 
for higher ratings for wrist disability where the wrist is 
ankylosed.  38 C.F.R. § 4.71a.  [Normal wrist dorsiflexion is 
to 70 degrees; normal palmar flexion is to 80 degrees.  
38 C.F.R. § 4.71, Plate I.]  Not only is the wrist not shown, 
or alleged, to be ankylosed, examination found that the 
veteran had only slightly decreased motion of the wrist.  
Furthermore, there was no additional loss of function noted 
with repetitive testing.

Right index finger:

Code 5229 (which governs ratings based on limitation of 
motion of the index finger) provides for a maximum 10 percent 
rating when motion is limited to where there is a gap of one 
inch or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or with extension limited by more than 30 
degrees.  The current 10 percent rating assigned for the  
right index finger disability is under Codes 5099-5010, and 
represents the maximum rating afforded for arthritis of the 
finger with painful motion.  See 38 U.S.C.A. § 4.71a.   
Significantly, if the finger is ankylosed (and here 
disability of such severity is not shown), the maximum rating 
is also 10 percent.  A higher schedular rating would only be 
warranted if the finger was amputated.  See 38 C.F.R. 
§ 4.71a, Code 5153.  Clearly, that is not the situation in 
the instant case.   Accordingly, the evidence does not 
warrant a higher schedular rating for the right index finger 
disability. 

With respect to both of these matters the Board has 
considered whether referral for extraschedular consideration 
under 38 C.F.R. § 3.321 is warranted.  While the veteran has 
indicated in statements and in testimony that his 
disabilities affect some activities/hobbies, and alleges that 
they would preclude certain types of employment, such as 
policeman, he also testified that the disabilities have not 
caused him to miss time at work.  As other factors warranting 
extraschedular consideration are neither shown, nor alleged, 
referral for extraschedular consideration is not indicated.


ORDER

A rating in excess of 10 percent for residuals of a right 
wrist fracture is denied. 

A rating in excess of 10 percent for a right index finger 
disability is denied.
REMAND

The veteran's service medical records reveal that he 
sustained a head injury in 1970.  He subsequently complained 
of headaches intermittently throughout service.  On 
retirement physical he complained of frequent headaches.  

On September 2005 VA examination, the veteran reported that 
since his discharge from the military he has had problems 
with headaches.  The examiner noted that the veteran did not 
have any particular sequela noted at the time of his 
discharge examination.  The assessment was benign positional 
vertigo, not secondary to remote history of head injury.

At the December 2007 Travel Board hearing, the veteran 
testified that he continues to have headaches at least twice 
a week with a level of intensity of a six, on a scale from 
one to ten.  He stated that headaches are the specific 
residuals he seeks to have service connected as a residual of 
head injury in service.

The veteran has not been afforded a specific VA examination 
to determine the etiology of his current headaches.  An 
examination/opinion is necessary if the evidence of record:  
(A)  contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (B)  establishes that the veteran suffered an 
event, injury or disease in service; (C)  indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D)  does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  That 
is the situation here.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for a VA 
neurology examination to determine the 
nature and likely etiology of the 
veteran's headaches.  The examiner must 
review the claims file in conjunction with 
the examination, specifically noting 
service medical records which report 
treatment for a head injury and subsequent 
complaints of headaches.  The examiner 
should provide an opinion as to whether 
the veteran's current headaches are at 
least as likely as not (i.e., a 50% or 
better probability) related to the head 
injury he sustained in service.  The 
examiner must explain rationale for the 
opinion given.

2.  The RO should then readjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).




______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


